Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        August 22, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 48867-1-II

                       Respondent,

        v.                                                     PUBLISHED OPINION

 JASON ALLAN MCCLURE,

                       Appellant.


       MAXA, A.C.J. – Jason McClure appeals his conviction of first degree extortion. McClure

threatened to cause further damage to Robert Williams’ property if Williams did not provide him

with a letter stating that Williams would not allow charges to be placed against McClure or his

wife for damage McClure had caused to that property.

       McClure argues that the State failed to provide sufficient evidence that he attempted to

obtain property or services from his victim, Williams, which is a statutory element of extortion

under RCW 9A.56.110. We hold that the evidence was sufficient to support a finding that

McClure attempted to obtain valuable intangible property – a promise from Williams that he

would not pursue criminal charges or a civil remedy against McClure for the damaged property,

which would eliminate Williams’ ability to obtain compensation for that damage. Accordingly,

we affirm McClure’s conviction.
No. 48867-1-II


                                               FACTS

       In late 2013, Williams and McClure entered into an agreement under which McClure

would reside in a double wide trailer Williams owned that needed repairs. McClure would

perform the repairs. In return, he would live in the trailer rent free for one year and then he

would start paying rent. After a year, Williams contacted McClure and told him that if he did not

pay rent, Williams would evict him. McClure responded by threatening to destroy the trailer if

Williams evicted him.

       McClure did not pay his rent and Williams began the eviction process. Williams visited

the trailer on the day McClure was to be evicted and discovered that the sliding glass door, the

front door, the kitchen cabinets, and the wood stove had been removed. In addition, pipes were

ripped out of the ceiling and electrical lines had been cut. Williams contacted the sheriff.

       A few days later, Williams returned to the trailer and observed people on the property

who were removing siding, electrical wire, plumbing, appliances, and fixtures from the trailer

and portions of his shed. A deputy sheriff informed Williams that someone had taken out a

Craigslist ad inviting people onto the property to take what they wanted.

       Williams sent a text message to McClure asking him to remove the ad. McClure texted a

response: “I will pull the ads if you take a letter . . . signed and notarized by both you and Lisa

[Williams’ wife] that will not allow any c[h]arges to be placed against me or my wife for

anything related to the property. I don’t need the hassle. I will also not have the signs placed

that I made for the same purpose.” Report of Proceedings (RP) at 80. After Williams again

asked McClure to remove the ad, McClure texted, “A simple letter will take you 15 minutes and

it will be done.” RP at 80.



                                                  2
No. 48867-1-II


       The State charged McClure with first degree extortion and first degree malicious

mischief. A jury convicted him of both charges. McClure appeals only his first degree extortion

conviction.

                                            ANALYSIS

A.     SUFFICIENCY OF THE EVIDENCE

       1.     Standard of Review

       The test for determining sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330 P.3d 182 (2014). In a

sufficiency of the evidence claim, the defendant admits the truth of the State’s evidence and all

reasonable inferences drawn from that evidence. Id. at 106. Credibility determinations are made

by the trier of fact and are not subject to review. State v. Miller, 179 Wash. App. 91, 105, 316 P.3d
1143 (2014). Circumstantial and direct evidence are equally reliable. Id.

       2.     Attempt to Obtain “Property”

       Under RCW 9A.56.120(1), a person is guilty of first degree extortion if that person

commits “extortion” by means of specific types of threats. “Extortion” means “knowingly to

obtain or attempt to obtain by threat property or services of the owner.” RCW 9A.56.110

(emphasis added). “Property” means “anything of value, whether tangible or intangible, real or

personal.” RCW 9A.04.110(22); see State v. Taylor, 30 Wash. App. 89, 96, 632 P.2d 892 (1981).

The State does not argue on appeal that McClure’s threat involved an attempt to obtain

“services.”




                                                  3
No. 48867-1-II


       McClure argues that his demand for a notarized letter from Williams was not an attempt

to obtain “property” as defined in RCW 9A.04.110(22). McClure claims that because his threat

did not involve an attempt to obtain property, the only crime he may have committed was

coercion.1 We hold that the evidence was sufficient to support a finding that McClure was

attempting to obtain “property.”

       McClure contends that he did not threaten to take a tangible “thing” from Williams and

that the notarized letter he requested had no value. But RCW 9A.04.110(22) does not define

“property” as a tangible thing; the definition includes something that is intangible, as long as it

has value. Here, McClure was trying to obtain a promise from Williams that he would not allow

charges to be made against McClure for anything related to the damaged property. The question

is whether that promise constituted valuable intangible “property” supporting an extortion

conviction or merely involved coercion under RCW 9A.36.070(1) – Williams abstaining from

conduct that he had the legal right to engage in.

       McClure clearly was seeking a promise to not pursue criminal charges for a crime that

involved financial loss to Williams – the cost of repairing damaged property. As a victim of a

crime, Williams would have the ability to receive restitution in a criminal proceeding for the

property damage McClure caused. See RCW 9.94A.753(5). This ability to receive restitution

for property damage had value to Williams.

       McClure also arguably was seeking a promise not to pursue any civil remedy for the

property damage McClure caused. That is how Williams interpreted the threat. He testified that


1
  A person is guilty of coercion if that person by use of specific types of threats “compels or
induces a person to engage in conduct which the latter has the legal right to refrain from, or to
abstain from conduct which he or she has the legal right to engage in.” RCW 9A.36.070(1).


                                                    4
No. 48867-1-II


McClure demanded Williams’ agreement “not to hold me responsible or press any charges for

the damage that was done to your property.” RP at 77 (emphasis added). This ability to hold

McClure responsible for the property damage in a civil lawsuit had value to Williams.

        A reasonable jury could have inferred from the evidence that McClure was attempting to

obtain something intangible that had value – Williams’ promise not to pursue compensation for

the property damage that McClure caused. Accordingly, we hold that the State presented

sufficient evidence to support McClure’s conviction for first degree extortion.

B.      APPELLATE COSTS

        McClure asks that we refrain from awarding appellate costs if the State seeks them. We

decline to consider this issue. A commissioner of this court will consider whether to award

appellate costs under RAP 14.2 if the State decides to file a cost bill and if McClure objects to

that cost bill.

                                         CONCLUSION

        We affirm McClure’s conviction of first degree extortion.



                                                     MAXA, A.C.J.

 We concur:




 JOHANSON, J.




 LEE, J.



                                                 5